DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-20 are pending.
Claim 3 is cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is not persuasive.  See discussion below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devengenzo et. al. (US 20170095300 A1, April 6, 2017) (hereinafter “Devengenzo”).
Regarding claims 1, 12, and 17, Devengenzo teaches a medical manipulator (and method of use) comprising: 
an arm base (e.g., 410, Figs. 6-8) including an attachment surface (construed as surface along 411, 430, Figs. 5, 6) from which a first engagement portion (e.g., 420) and a restriction portion (e.g., 430) are projected; and 
a manipulator arm (e.g., 412) including a distal end portion including a tool support portion configured to support a surgical tool and a proximal end portion including a second engagement (e.g., 432) portion, and plural links provided between the distal end portion and the proximal end portion and including a first link rotatably connected to the proximal end portion via a roll joint (e.g., [0050] (“Connector ends 410 and 412 may be a proximal end 172 of a manipulator arm 132 and a distal connector end 174 of a setup joint 130, as discussed above with regard to the exemplary embodiment of FIG. 3, or may be a proximal connector end 382 of a distal setup section 340 and a distal connector end 384 of a proximal setup section 342, as discussed above with regard to the exemplary embodiment of FIG. 4. In other exemplary embodiments, the connector ends 410, 412 may be other connector ends located between sections within a manipulator arm or between various other components.”);
wherein one of the first and second engagement portions includes a shaft member extending an axial direction thereof parallel to the attachment surface (construed as parallel surfaces of 420 and/or 432);
the other of the first and second engagement portions includes an engagement member that is engageable with the shaft member, such that in a state where the engagement member is engaged with the shaft member, the engagement member is rotatable with respect to the shaft member (e.g., [0051] (“Connector ends 410 and 412 also may include one or more secondary mechanical connections to provide full mechanical engagement to connection interface 400. For example, connector ends 410 and 412 may include one or more latches 440, 442 (shown schematically in the exemplary embodiment of FIG. 5) that fasten to one another when the respective faces 411 and 413 of connector ends 410 and 412 are fully engaged one another, such as in a mating, planar engagement of face 411 of connector end 410 with face 413 of connector end 412. Latches 440, 442 may be positive engaging latches, such as, for example, spring latches, torsion spring latches, magnets, or other types of latches one of ordinary skill in the art is familiar with. Secondary mechanical connections between connector ends 410 and 412 include fasteners to connect connector ends 410 and 412, such as, for example, screws, bolts, or other types of fasteners [e.g., construed as shaft member] inserted through holes 450 [e.g., construed as engagement member] in connector ends 410 and 412. According to an exemplary embodiment, one or both of connector ends 410 and 412 may include apertures for inserting a fastener and accessing the fastener with a tool, such as, for example, a screwdriver. In the exemplary embodiment of FIG. 5, exemplary apertures 452 are depicted on connector end 412.”)), 
the restriction portion (e.g., 430) of the arm base (e.g., 410) is formed with a restriction surface configured to restrict rotation of the manipulator arm about the shaft member (e.g., construed as ridge 424, Fig. 5), in the state where the engagement member (e.g., 420, Fig. 5) and the shaft member are engaged with each other, and in the state where the engagement member and the shaft member are engaged with each other (on concave portion 423, Fig. 5), to come in contact with the proximal end portion of the manipulator arm to restrict rotation of the manipulator arm about the shaft member, wherein the restriction surface is parallel to the axial direction of the shaft member and is inclined with respect to the attachment surface of the arm base (construed as comprising the varying surfaces of 430, Fig. 6);
the proximal end portion of the manipulator arm is fixed to the restriction portion of the arm base with a fixing member (e.g., 432) in a state where the restriction surface of the restriction portion of the arm base is in contact with the proximal end portion of the manipulator arm (e.g., in the closed engaged or closed position, Fig. 8) such that an axis of the proximal end portion parallel to a rotational axis of the roll joint is inclined with respect to the attachment surface of the arm base (construed as comprising the varying surfaces of 430, Fig. 6).  See also Figs. 6-8 and associated text.
Regarding claims 2-6 and 13-14, as discussed above, Devengenzo teaches a medical manipulator (and method of use), wherein the second engagement portion is projected from the proximal end portion of the manipulator arm, a distal end portion of the second engagement portion includes one of the shaft member and the engagement member (as recited in claim 2); wherein the engagement member is formed in a hook shape (as recited in claims 4, 13, and 18); wherein the restriction portion is configured to come in contact with the proximal end portion of the manipulator arm to restrict the rotation of the manipulator arm about the shaft member due to the weight of the manipulator arm (as recited in claims 5 and 14); wherein the restriction portion is configured to come in contact with the proximal end portion of the manipulator arm to position the manipulator arm with respect to the arm base (as recited in claim 6).  See also Figs. 20-21.
Regarding claim 7, Devengenzo teaches a medical manipulator, wherein the proximal end portion of the manipulator arm is provided with a first connector (e.g., 460, 470, Fig. 5) and the arm base is provided with a second connector (e.g., 462, 472, Fig. 5), such that a connection of the first connector and the second connector causes an electrical connection between the manipulator arm and the arm base, and the arm base is provided with the second connector at a position other than a restriction surface of the restriction portion with which the proximal end portion of the manipulator arm comes in contact.   See also Figs. 9-10 and associated text.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo in view of Griffiths et. al. (US 20170079731 A1, March 23, 2017) (hereinafter “Griffiths”).
Regarding claims 8-11, 15-16, and 19-20, as discussed above, Devengenzo teaches a medical manipulator, comprising a multi-axis robot.  See, e.g., Fig. 1.   However, Devengenzo does not teach a cover, a wheeled based.  Griffiths teaches a cover or sterile drape (e.g., [0039]) and a wheeled based (72, Fig. 8; [0049]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Griffiths with the teachings of Devengenzo such that wherein the manipulator arm is provided with a cover configured to cover the first engagement portion, the second engagement portion, and the restriction portion in an integrated manner in a state where the proximal end portion of the manipulator arm is in contact with the restriction portion (as recited in claims 8 and 20); further comprising a positioner supporting the arm base and configured to move the arm base; and a wheeled base to which the positioner is provided (as recited in claims 9, 15,  and 19); 
a second manipulator arm  including a second distal end portion including a second tool support portion configured to support a second surgical tool, a second proximal end portion including a fourth engagement portion, and plural links provided between the second distal end portion and the second proximal end portion and including a second link rotatably connected to the second proximal end portion via a roll joint,  wherein the arm base comprises a third engagement portion projected from the attachment surface,  one of the third and fourth engagement portions includes a second shaft member extending an axial direction thereof parallel to the attachment surface, and the other of the third and fourth engagement portions includes a second engagement member that is engageable with the second shaft member, such that in a state where the second engagement member is engaged with the second shaft member, the second engagement member is rotatable with respect to the second shaft member. wherein the manipulator arm comprises a plurality of manipulator arms, and the arm base comprises the first engagement portion comprising a plurality of first engagement portions, which hold the plurality of manipulator arms each including the second engagement portion (as recited in claim 11); wherein the positioner comprises a multi-axis robot (as recited in claims 10, 16,  and 19) in order to improve the usability and functionality of the manipulator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792